 AMERICAN MEDICAL RESPONSE 23American Medical Response and Service Employees International Union, Local 1107, Petitioner.  Case 28ŒRCŒ6057 May 16, 2003 DECISION AND CERTIFICATION OF REPRESENTATIVE BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH  The National Labor Relations Board, by a three-member panel, has considered objections to an election held on May 22, 2002, and the hearing officer™s report recommending disposition of them.  The election was conducted pursuant to a Stipulated Election Agreement.  The tally of ballots shows 77 votes for and 52 votes against the Petitioner, with 16 challenged ballots, an in-sufficient number to affect the outcome of the election. The Board has reviewed the record in light of the ex-ceptions and briefs, has adopted the hearing officer™s findings and recommendations,1 and finds that a certifi-cation of representative should be issued.                                                                                                                                                         1 Absent exceptions, we adopt pro forma the hearing officer™s rec-ommendation to overrule Objection 1, objecting to the mailing of a postcard of support for the Union from the Las Vegas Police Protective Association to employees at their homes. We agree with the hearing officer that the affixing of the prounion poster on election day to a tree on the Employer™s property approxi-mately 100 feet away from the polling area, not visible from the polling room, was not improper electioneering under Peerless Plywood Co., 107 NLRB 427 (1953).  We also agree that the election day distribution CERTIFICATION OF REPRESENTATIVE IT IS CERTIFIED that a majority of the valid ballots have been cast for Service Employees International Union, 1107, and that it is the exclusive collective-bargaining representative of the employees in the following appro-priate unit:   All full-time and regular part-time (a regular part-time employee is one who has performed at least 36 hours of work per month from the period of October 21, 2001, to April 20, 2002) paramedics, EMT-I™s and EMT™s employed by the Employer at its Las Vegas, Nevada facility; excluding all other employees, office clerical employees, supply employees, dispatchers, special event employees, transporters, field training officers, guards and supervisors as defined under the Act.   of prounion flyers to employees 50 to 80 feet from the polling area was not improper electioneering under the rule of Milchem, Inc., 170 NLRB 362 (1968).  We add that neither of these activities constituted improper electioneering under the test of Boston Insulated Wire & Cable Co., 259 NLRB 1118, 1119 (1982), enfd. 703 F.2d 876 (5th Cir. 1983) (to determine impermissible electioneering, Board considers: (1) whether the conduct occurred within or near the polling place; (2) the nature and extent of the alleged electioneering; (3) whether it is conducted by a party to the election or by employees; and (4) whether the electioneer-ing is conducted within a designated ﬁno electioneeringﬂ area or con-trary to the instructions of the Board agent). Cf. Pearson Education, Inc., 336 NLRB 979 (2001) (objectionable poster was located within an area so close to the polls that it was the equivalent of a no-electioneering area).     339 NLRB No. 1 